SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): September 20, 2012 Santa Fe Petroleum, Inc. (Exact name of registrant as specified in its charter) Delaware 333-173302 99-0362658 (state or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer I.D. No.) 4011 West Plano Parkway, Suite 126 Plano, TX 75093 (Address of principal executive offices) 888-870-7060 (Issuer's telephone number) with a copy to: Zouvas Law Group, P.C. 2368 Second Avenue San Diego, CA 92101 Telephone (619) 688-1116 Facsimile: (619) 688-1716 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: £ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) £ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) £ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) £ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Page - 1 In this report, unless otherwise specified, all dollar amounts are expressed in United States dollars and all references to “common shares” refer to the common shares in the Company’s capital stock. As used in this current report and unless otherwise indicated, the terms “we,” “us,” “our,” the “Company” and “SFPI” refer to Santa Fe Petroleum Inc., previously Baby All Corp. ("BABA"). ITEM 5.02 DEPARTURE OF DIRECTORS OR CERTAIN OFFICERS; ELECTION OF DIRECTORS; APPOINTMENT OF CERTAIN OFFICERS; COMPENSATORY ARRANGEMENTS OF CERTAIN OFFICERS On September 19, 2012, the Company terminated Steve Crane as the interim Chief Operating Officer of the Company and terminated the Executive Services Agreement with ProOperate LLC, the professional management firm for which Mr. Crane is the Managing Partner.The termination was not the result of any disagreement with the Company on any matter relating to the Company’s operations, policies or practices. ITEM 8.01OTHER EVENTS (a) Corporate Name Change On May 17, 2012, Baby All Corp. (the “Company”) filed an amendment to its Articles of Incorporation with the Delaware Secretary of State to change its name to Santa Fe Petroleum, Inc. (“Santa Fe”), as filed with the Commission on Form 8-K on May 24, 2012.Effective on May 18, 2012, the State of Delaware approved the amendment to the Articles of Incorporation, incorporated by reference as filed with the Commission on Form 8-K on May 24, 2012, as Exhibit 3.1. On September 17, 2012, the Company filed a corporate action with FINRA to change the name of the Company to Santa Fe Petroleum, Inc.The foregoing actions were taken by written consent of a majority of the Company's shareholders and in accordance with the laws governing the State of Delaware, the Company's Articles of Incorporation and Bylaws.The name change is effective with FINRA as of September 20, 2012. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date: September 20, 2012 Baby-All Corp By: /s/ Bruce A. Hall Bruce A. Hall Chief Executive Officer Page - 2
